         Case 1:19-cv-09038-GBD-SDA Document 51 Filed 07/08/20 Page 1 of 1




ENDORSEMENT: There is no need for a discovery conference. In my Order of 6/10/2020 (ECF No. 38), I
directed that "Defendants shall respond to the outstanding discovery requests no later than June 30, 2020." If
Defendants have failed to respond to Plaintiff's outstanding discovery requests, they are in violation of a court
order. If Defendants do not respond to the outstanding discovery requests by 7/14/2020, sanctions shall be
imposed. SO ORDERED.
Dated: 7/8/2020
